PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/574,360
Filing Date: 18 Sep 2019
Appellant(s): GE Precision Healthcare LLC



__________________
McAndrews, Held & Malloy, Ltd.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/30/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/05/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 8-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takimoto.
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto and Tahmasebi.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto and Samoksy.

(2) Response to Argument
Most of the Appellant’s arguments are based on teachings from the Specification, however, are not explicitly recited in claims. Appellant appears to reading limitations into the claims from their Specification.
There are no arguments to respond to with regards to Claims 6, 13 and 19 combination of prior art references Takimoto and Tahmasebi. Examiner maintains rejections as provided in Final Office action 01/05/2022.
Section B(III) in the Appellant Brief are directed to arguments regarding Claims 7 and 14. The  header included art not used in the rejection, specifically to the combination of prior art rejection refers to Takimoto, Eggers, Lee and Samosky not rendering the claims unpatentable. Examiner notes references Eggers and Lee are not prior art of record at all for this application and will not be addressed in this response. Claims 7 and 14 rejections in the prior office action only applies the prior art of record Takimoto in view of Samosky which are addressed.
With regards to Appellant’s arguments regarding Claims 1, 9 and 16 the limitation directed to segmenting by a processor the ultrasound image to identify a plurality of structures in the ultrasound image, as provided in the Final Office Action mailed on 01/05/2022, Takimoto teaches extracting of outlines: “The region setting unit 7 sets a 3-D tumor region and 3-D organ regions based on outline data set by the input unit 14 against the tumor and organs located near the tumor on the MPR image data. The region setting unit 7 also sets 3-D blood vessel regions by extracting outlines from color Doppler volume data. The 3-D data generating unit 8 generates monitoring 3-D image data by composing the tumor region data, the organ region data and the blood vessel region data. The punctured needle position detecting unit 9 detects a tip position and an insertion direction of a puncturing needle 150 inserted into the body of an object along a needle guide 161 of a puncturing adaptor 16 mounted on a head portion of the 2-D ultrasound probe 3.” [0049], according to the Oxford dictionary, segment means to divide into separate parts or sections, the term extracting used in Takimoto is synonymous to “segmenting” as the outlined regions separate the identified area regions of the different structures. 
With regards to recited limitation of “highlighting” the plurality of structures, as provided in the Final Office Action, Takimoto illustrates in Figs. 4, 5B, 6 and 7-9 display of data on a monitor where different colors or brightness is used to represent the structures extracted [0066][0082-0083], Examiner considers the usage of different colors to represent the structures on display as “highlighting” to meet the claim limitations. 
Appellant Appeal Brief Arguments page 13 makes a distinction between biological structures (nerves, organs, vessels, etc.) and artificial structures (needle, implantable device, etc.), from Specification teachings for the biological structures (PG-Pub [0030]) and artificial structures (PG-Pub [0033]), this distinction is carried through arguments for the segmenting and highlighting claim limitations. Examiner notes, this distinction is not disclosed in the recited claims, further, even though this distinction is not provided in the recited claims the figures in Takimoto show both types of structures. Appellants arguments are directed to a narrower interpretation of the claim limitations not currently provided in the recited claim limitations. Takimoto for example in Fig. 6 shows Vv3, Bn, Vr2, Rr, etc. these are considered a plurality of segmented structures that are highlighted and displayed, as described in the Final Office Action. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See /n re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), the cited sections and figures of Takimoto provide sufficient teachings to meet the currently recited claim limitations. 
With regards to limitation “determining, by the at least one processor, a distance between at least two of the plurality of structures in the ultrasound image” and providing a warning if the distance is less than a threshold, Takimoto teaches a warning unit, Fig. 1 element 13 and a display unit in Figs. 1 and 12A. “The warning unit 13 issues warning signals in a case that the organ region or the blood vessel regions in the puncturing navigation data being included in the insertion error region.” [0050]. Takimoto in [0084-0086] teaches instances where display would show information regarding the insertion error of the puncture needle with respect to the expected insertion region position. The recited claim language recites “a distance”, thus only one distance value is required.   Examiner notes, all of the instances in [0084-0086] require distance determination between at least two structures in the ultrasound image, where in each of the instances described by Takimoto a threshold is known to one of ordinary skill in the art be identified.  Looking closer at, “As illustrated in FIGS. 11A and 11B, in order to display the puncturing navigation data on the monitor, it is desirable to display so as that a center of the tumor region Tr or an expected inserting position Pi of the tumor region Tr is located at a center portion of the monitor. However, such a positioning of the location is not mandatory. When the tip portion of the puncturing needle 150 reaches the tumor region Tr, i.e., when the distance between the tip portion of the puncturing needle and the tumor region becomes zero, the inserted position to the tumor region Tr or the surrounding portion of the inserted position is blinked on the display.” [0084] from the cited paragraphs for example, is providing a distance between the tip portion of the puncturing needle and the tumor region becoming zero before, “…the inserted position to the tumor region Tr or the surrounding portion of the inserted position is blinked on the display.” (Takimoto, [0084]), the processor is specifically determining a distance of zero to display using the warning unit, to meet the claim limitations. Respectfully, Appellants arguments are directed to a narrower interpretation of the claim limitations not currently provided in the recited claim limitations. As noted in the Final Office action, the specifics of how the calculation to determine a distance is not disclosed in the recited claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), the cited sections and figures of Takimoto provide sufficient teachings to meet the currently recited claim limitations. 
Examiner has provided suggestions during prosecution for claim 1 and analogous limitations of Claims 9 and 16, to overcome the prior art of record and move prosecution forward as recorded in the Final Office Action Response to Arguments Section and Interview Summary.
 With regards to Appellant’s arguments regarding Claims 7 and 14, Samosky in the cited [0067-0068] in the Final Office Action teaches a needle to nerve distance communication application where “…current tissue type the needle tip is located in (air, tissue, vessel, nerve, bone), and provided a `bull's-eye` visualization of the needle tip approaching the nerve… The syringe injection system provided haptic and visual feedback to user: visual feedback included the appearance of blood in the syringe if pulled back while within a blood vessel, as well as the impression that the injected fluid is passing through the needle (although it was actually being redirected into the syringe injection system); the haptic feedback included increased pressure if trainee tried to inject when the needle tip is in the nerve fascicle. A flow meter in series with the syringe line measured flow rate during injection, which could be integrated to determine volume of fluid injected. Volume and location of fluid injected was displayed on the instructor interface, although in other embodiments, the measured injected fluid volume can be used to provide feedback in other manners, such as using it as a real-time input parameter to model a visible bolus of fluid in the vicinity of the needle tip on the simulated ultrasound display.” [0067]. Figs. 7-8 show some of the GUI information provided to a user, such as indicators of the plunger or syringe being pushed or pulled back the proximity of the needle tip to the nerve [0066]. Total path length, average and instantaneous velocity and acceleration of the needle trajectories [0065] and twitch response feedback [0067-0068]. The flow meter in series with volume and location of fluid injected displayed in Fig. 7, [0067], is visually depicting a bull’s eye that surrounds a nerve. As fluid is injected into the nerve the rings become fixated towards the center bull’s eye ring indicating the needle/syringe tip is reaching relative percentage of fluid injection completion. Fig. 7 is a visual representation of relative percentage of completion indicated by the rings of the bull’s eye.
Appellant arguments are directed to specifics in the Specification and  Drawings Fig. 4 that are not reflected in the recited claim limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See /n re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), the cited sections and figures of Takimoto provide sufficient teachings to meet the currently recited claim limitations. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMAL ALY FARAG/Examiner, Art Unit 3793 
                                                                                                                                                                                                       Conferees:
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793    
                                                                                                                                                                                                    

Heather Shackelford
/HEATHER C SHACKELFORD/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.